DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 04/02/2020 and 05/06/2020 have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For paragraph 37, the statement of “Spectrum energy within each sub-band may be obtained according to the quantized sub-band normalization factor, the spectrum energy may be accumulated within each sub-band from low frequency to high frequency until the accumulated spectrum energy is greater than the product of a total spectrum energy of all sub-bands multiplied by the ratio factor fact, and bandwidth following the current sub-band is used as 
b.	For paragraph 40, recited “Based on energy_low…” likely lead to misunderstand its real intent by its suffice statement, comparing its PCT specification (in Chinese).  Examiner suggests to replace “based on” with “starting”.  Appropriate correction/clarification is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the claim including limitations of “…obtaining an audio signal comprising a plurality of sub-bands, wherein each sub-band has an index; obtaining a spectrum energy of each sub-band of at least a part of the plurality of sub-bands; obtaining a highest index of a sub-band to be allocated bits according to the spectrum energy and a ratio factor, wherein the ratio factor is greater than 0 and less than 1; allocating at least one bit for a sub-band having 
Regarding claims 1-10 and 12-20, the rejection is based on the same reason as described for claim 11, because the claims recite/include/inherit. at least in part,  the same/similar problematic limitation(s) as claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,546,592 hereinafter referenced as P592. of following reason(s).
Regarding claims 11-17 and 19-20, comparison of limitations between the claim of instant application and claims 12-14 and 16-21 of P592 as following: 
Claims of instant application
Claims of P592
11. A method, applied to an audio signal encoding apparatus, the method comprising:





obtaining an audio signal comprising a plurality of sub-bands, wherein each sub-band has an index; 


obtaining a spectrum energy of each sub-band of at least a part of the plurality of sub-bands; 






obtaining a highest index of a sub-band to be allocated bits according to the spectrum energy and a ratio factor, wherein the ratio factor is greater than 0 and less than 1;




allocating at least one bit for a sub-band having an index no greater than the highest index; and 


encoding a spectrum coefficient of the sub-band having the index no greater than the 



12. The method according to claim 11, wherein the highest index of the sub-band to be allocated bits is less than the highest index of the plurality of sub-bands.  


13. The method according to claim 11, wherein the ratio factor is dependent on bit rate information.  









14. The method according to claim 13, 

wherein obtaining the index of the highest sub-band to be allocated bits comprises: 
obtaining a sum of the spectrum energy of the at least part of the plurality of sub-bands: 

obtaining a product of the obtained sum multiplied by the ratio factor: and 

accumulating the spectrum energies of continuous sub-bands until the accumulated spectrum energy is greater than the product. wherein the continuous sub-bands start with the sub-band whose index is 0. wherein an index of an accumulated highest sub-band is the index of the highest sub-band to be allocated bits.  


15. The method according to claim 14. wherein the at least part of the plurality of sub-bands of the digital audio signal 


16. The method according to claim 13. wherein the ratio factor is initialized to greater than 0.8 and less than 0.9, where a bit rate is 24.4kbps.  


17. The method according to claim 13, wherein the ratio factor is initialized to greater than 0.9 and less than 0.95, where a bit rate is 32kbps.  

 
19. The method according to claim I1. wherein before allocating bits for the sub-band has an index no greater than the highest index, further comprises:   adjusting the spectrum energies of a part of the sub-bands whose index range badj = [0, bindex], wherein bindex represents the highest index.  





20. The method according to claim 19, wherein the adjusted spectrum energies of the part of the sub-bands whose index range b = [bindex /2+1, bindex] are the same.  




converting, by a mobile phone, sound into an analog audio signal; converting, by the mobile phone, the analog signal into an digital audio signal;
 
dividing, by the mobile phone, a frequency band of the digital audio signal into a plurality of sub-bands, wherein each sub-band has an index respectively; 

obtaining, by the mobile phone, a sub-band envelope of each sub-band of the digital audio signal; 
quantizing, by the mobile phone, the sub-band envelope of each sub-band of the digital audio signal; 


determining, by the mobile phone, an index of a highest sub-band to be allocated bits according to the quantized sub-band envelope and a ratio factor, wherein the ratio factor is depend on bit rate information, and wherein the ratio factor is greater than 0 and less than 1; 

allocating, by the mobile phone, at least one bit for a sub-band having an index no greater than the index of the highest sub-band to be allocated bits; 

encoding, by the mobile phone, a spectrum coefficient of the sub-band having the index no greater than the index of the highest sub-
transmitting, by the mobile phone, the encoded spectrum coefficient. 

13. The method according to claim 12, wherein the index of the highest sub-band to be allocated bits is less than an index of a highest sub-band of the digital audio signal. 


14. The method according to claim 12, wherein determining an index of the highest sub-band to be allocated bits according to the quantized sub-band envelope and bit rate information comprises: initializing a ratio factor according to the bit rate information, wherein the ratio factor is greater than 0 and smaller than 1; and determining the index of the highest sub-band to be allocated bits according to the quantized sub-band envelope and the initialized ratio factor. 

16. The method according to claim 15, 

wherein determining the index of the highest sub-band to be allocated bits according to calculated sum and the initialized ratio factor comprising: 

calculating a product of the calculated sum multiplied by the initialized ratio factor;

accumulating the quantized envelopes of the sub-bands whose indexes range baccu=[0, b] until the accumulated quantized envelope is greater than the product, wherein b represents the highest index of the at least a part of the plurality of sub-bands of the digital audio signal, wherein an index of the accumulated highest sub-band is the index of the highest sub-band to be allocated bits. 

17. The method according to claim 16, wherein the at least a part of the plurality of sub-bands of the digital audio signal 


18. The method according to claim 15, wherein the ratio factor is initialized to greater than 0.8 and less than 0.9 when the bit rate is 24.4 kbps. 


19. The method according to claim 15, wherein the ratio factor is initialized to greater than 0.9 and less than 0.95 when the bit rate is 32 kbps. 


20. The method according to claim 12, wherein the memory stores an instruction that enables the processor further to implement the following operation: adjusting the quantized envelopes of a part of the sub-bands whose index range b=[0, bindex], wherein bindex represents the index of the highest sub-band to be allocated bits; wherein the bits are allocated based on the adjusted quantized envelopes. 


 21. The method according to claim 20, wherein the quantized envelopes of the part of the sub-bands whose index range b=[0, bindex] are adjusted as following: wnorm(b)=wnorm(bindex/2), b=bindex/2+1, . . . , bindex, wherein wnorm represents the quantized envelopes. 



Based on above limitation comparisons, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that variation of claim limitations between the claimed inventions of the instant application and P592 would be substantially within the same/similar scope of the inventive concept in term of patentable distinguishability (such as 
Regarding claims 1-7 and 9-10, they recite an apparatus. The rejection is based on the same reasons described for claims 11-17 and 19-20 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 

QH/qh
February 27, 2021
/QI HAN/Primary Examiner, Art Unit 2659